Citation Nr: 1743807	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 2009, for the assignment of a 20 percent rating for Lumbar DDD.

2.  Entitlement to a rating higher than 20 percent for degenerative disc disease of L2-3, L3-4, and L5-S1 (lumbar DDD) prior to December 8, 2014.

3.  Entitlement to a rating higher than 40 percent for Lumbar DDD starting from December 9, 2014.

4.  Entitlement to an extraschedular rating for Lumbar DDD.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran had a personal hearing before the undersigned VLJ.

In September 2016, the Board remanded the lumbar DDD issues for additional development that was, unfortunately, not completed.  These remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with severe scoliosis at a VAMC medical appointment in September 2009.

2.  The Veteran meets the eligibility requirements for a TDIU in June 2017 due to his lumbar DDD, and is precluded from obtaining and maintaining substantial gainful activity due to his disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 18, 2009, for the grant of 20 percent for lumbar DDD, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016). 

2.  The criteria for a TDIU are met effective from June 27, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

Effective date for the grant of 20 percent for lumbar DDD

The Veteran's claim for an increased rating for his service-connected lumbar DDD was received on October 9, 2009.  The effective date for an increased rating is the date of receipt or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, if it is factually ascertainable that the increase had occurred within the year before the claim was filed, then the effective date is that earlier date.  38 C.F.R. § 3.400(o)(2).  

The Veteran's 20 percent rating is effective from the date of his claim, but he is asserting it should be effective even earlier.

The record shows in September 2009, he complained of the onset of a new type of low back pain, with a 5 out of 10 intensity, and associated left leg paresthesias and weakness.  He was diagnosed, prescribed an anti-inflammatory medication, and an MRI was ordered, which occurred in December 2009.  The record does not contain any X-rays or other radiological reports in the year preceding October 2009.  At the October 2009 VA examination, the Veteran again mentioned this newer low back pain.  The September 2009 record is the earliest treatment record from 2009 and does not provide any detail as to the Veteran's symptoms or functioning; however, the Board notes that at the previous VA examination, in June 2006, he was noted to have a mild dextrorotoscoliosis.  This scoliosis was found to be severe at the October 2009 VA examination.  Given that the scoliosis was in existence in a mild form at the prior VA examination, and that it likely became "severe" over a period of time, the Board will resolve doubt in the Veteran's favor and find that it was factually ascertainable that he had severe scoliosis at the September 18, 2009, VA medical appointment where he complained about his back.  

There are no other earlier records showing complaints or treatment for his back within the year preceding the October 2009 claim.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the veteran has two or more disabilities, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, his lumbar DDD is rated at 40 percent, and he has a combined rating of 80 percent as of June 2017.  38 C.F.R. §§ 4.25, 4.26.  He therefore meets the schedular requirements for the assignment of a TDIU since June 2017.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record shows the Veteran is wheelchair bound and that his currently functional impairment is severe.  He is confined to his home and unable to work due to his service-connected lumbar DDD.  Accordingly, a TDIU is warranted.

 
ORDER

An effective date of September 18, 2009, is assigned for the grant of a 20 percent rating for lumbar DDD.  

A TDIU is granted effective from June 27, 2017.


REMAND

The Board's September 2016 remand directed that a retrospective opinion be obtained regarding the Veteran's lumbar spine DDD, back to 2009, when he filed his claim.  The examiner was also asked to address active and passive range of motion in weight-bearing and non-weight-bearing positions, both currently and retrospectively.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Neither of these directives were completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate examination for a report on the severity of the Veteran's lumbar DDD, both currently and retrospectively, back to 2009.

Conduct range of motion testing, and indicate the point at which motion is limited by pain.  The examiner is asked to test range of motion in active motion and passive motion, in both weight-bearing and non-weight-bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not capable of being conducted, he or she should clearly explain why that is so.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.  Specifically, the examiner is asked whether the Veteran's functional loss is roughly the equivalent of having his range of motion limited to less than 30 degrees forward flexion, or of having favorable or unfavorable ankylosis.  

To reiterate: THE EXAMINER IS ASKED TO CONDUCT ACTIVE AND PASSIVE RANGE OF MOTION TESTING IN BOTH WEIGHT-BEARING AND NON-WEIGHT BEARING POSITIONS.  

THE EXAMINER IS ASKED TO PROVIDE A RETROSPECTIVE MEDICAL OPINION ON THE SEVERITY OF THE VETERAN'S LUMBAR DDD STARTING FROM 2009.

All opinions must be supported with explanatory rationale.
2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


